DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 13, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodin et al. (US 2009/0003800).
Regarding claim 1, Bodin et al. do teach a method of generating video files (title: “RECASTING SEARCH ENGINE RESULTS AS A MOTION PICTURE WITH AUDIO” (generating video files)), 
the method comprising:
receiving a link to a set of a web-based document (¶ 0059 lines 1-2: “retrieving (402) a legacy web page” (receiving a link to a set of a web-based document));
receiving a domain-specific markup document (0059 lines 1-2: “retrieving (402) a legacy web page” (receiving a domain-specific markup document, because according to ¶ 0058 lines 4+: “legacy web page is a web page typically implemented as a markup document designed to be displayed in a conventional browser”)
comprising:
a set of instructions to start and stop recording one or more video files (¶ 0062 lines 1+: “Identifying (410) video objects (412) in the legacy web page (404) for motion picture rendering” “Such markup may include tags” (a set of instructions) “identifying image files” (to start and stop video files) “display text, and other objects that may be rendered with video events” (from recording) “to effect motion picture”); 
a set of browser instructions for navigating the web-based document (¶ 0059 lines 2-3: “identifying (406) audio objects (408) in the legacy web page”;  ¶ 0062 lines 1+: “Identifying (410) video objects (412) in the legacy web page (404)” (to “identify” “video” and/or “audio” “objects” in “legacy web page” (the web-based document) amounts to instructions for browsing or navigating the said web-based document)); 
and a set instructions for generating speech (¶ 0059 lines 7+: “One example of an audio object useful in recasting legacy web pages according to the present invention includes display text” “Such display text may be identified as an audio object and the text may be converted to synthesized speech” (a set of instructions for generating speech) “and played as audio”);

displaying a page of the web-based document on a display screen of a computing device (¶ 0062 last sentence: “Video object identification rules are rules designed to identify as video objects particular images, display text” (displaying) “and other content in the legacy web page” (pages of the web-based document of a computing device e.g., “example client devices” (¶ 0020)));
sequentially identifying the instructions in the domain-specific markup document (¶ 0060 lines 1+: “identifying (406) audio objects (408) in the legacy web page” (in the domain specific markup document) “may be carried out in dependence upon markup” “Such markup may include tags” (there are instructions) “identifying audio files, display text, and other objects” (which are sequential));
start recording the display of the computing device in a video file in response to an instruction to start recording a video file (¶ 0073 sentence 1: “The method of FIG. 4 also includes recording” (recording) “436” (i.e., according to step “436” which is “Record Rendered Objects” (an instruction to start recording)) “in a multimedia file” (in a video file) “the rendered audio content and motion picture video content” (the display of the computing device because according to ¶ 0059 last 7 lines: “Such display text may be identified as an audio object” (e.g. the “audio content” that is “recorded” is associated with the “display text” (display of the computing device)));
navigating the web-based document in response to each browser instruction for navigating the web-based document while the display of the computing device is being recorded in the video file (¶ 0060 lines 9+: “parsing” (navigating) “the markup of the legacy web page” (the web-based document) “and identifying objects in the legacy web page”; ¶ 0073 sentence 1: “The method of FIG. 4 also includes recording” (recording) “436” “in a multimedia file (438)” (e.g., the display content) “the rendered audio content and motion picture video content” (while navigating the web-based document, because the “video content” is attributed to “video objects identified form motion picture rendering” (¶ 0055 last 10 lines), where the said “video objects” are obtained by “identifying video objects in the plurality of legacy web pages” (while navigating the web-based document (¶ 0055 lines 9+));
playing an audio file in response to each instruction for generating speech while the display of the computing device is being recorded in the video file (¶ 0059 lines 7+: “One example of an audio object useful in recasting legacy web pages according to the present invention includes display text” “Such display text may be identified as an audio object and the text may be converted to synthesized speech” (based on the instructions pertaining to generating speech) “and played as audio” (playing an audio file) “in the motion picture recast” (while “recast” (recording)) “of the legacy web page” (of the video file));
stop recording the video file in response to an instruction to stop recording the video file (¶ 0080 page 9 lines 9+: “determining (416) in dependence upon the selected audio objects (408) and video objects (412) a duration for motion picture” (“determining”  a “duration” (a stop point for “recording”) for the “multimedia file” (the video file)); and
storing the recorded video file (¶ 0056 sentence 1: “Also stored” (storing) “in RAM (168) is a digital media player application (196) capable of playback of the multimedia file” (the recorded video file)).

Regarding claim 5, Bodin et al. do teach the method of claim 1, wherein the domain-specific markup document further comprises a set of instructions for accessing a remote electronic device, the set of instructions for accessing the remote electronic device comprising one or more commands and an identification of a display area on the display of the computing device (¶ 0053 sentence 1: “The exemplary proxy motion picture recasting server (151)” (a remote electronic device) “includes a communications adaptor (167) for data communications” (is being accessed) “other computers” (e.g., the “client devices” (the computing device)) “Such communications can be carried out serially” (by instructions or commands exchanged); ¶ 0057 “The client device” (the computing device) “includes” “a display device” (is identified with a display area)), 
the method further comprising:
connecting the computing device to the remote electronic device through a secure connection  ( ¶ 0053 sentence 1: “The exemplary proxy motion picture recasting server (151)” (a remote electronic device) “includes a communications adaptor (167) for data communications” (is being accessed) “other computers” (by the client device)“Such communications may be carried out serially through RS-232 connection” “IP data communication network” (via a secure connection)) ;
sending each command to the remote terminal (¶ 0017 sentence 2: “The client device” (the computing device) “and the proxy motion picture recasting server (151)” (and the server) “operate generally” (e.g. operate together via e.g. the “communication adaptor” “data communications” (sending commands to each other)) “to carry out recasting a legacy web page”;
in response to sending each command, receiving one or more responses from the remote electronic device (¶ 0029 last sentence: “A multimedia file” (the video) recasting a web page as a motion picture with audio created by” “recasting server (151)” (generated in the remote electronic device (one or more responses)) “may be downloaded to one or more of the client devices” (is being received by the computing device)) ;
displaying the response on the identified display area of the computing device (¶ 0025 sentence 1: “Each of the example client devices” (the computing device) “in the system of FIG. 1 includes a web browser for displaying” (can display e.g. the “multimedia file” (the video) on their display device” (on “display” of the computing device)).

Regarding claim 13, Bodin et al. do teach the method of claim 1, wherein the domain-specific markup document further comprises a script, the method further comprising:
performing the script while the display of the computing device is being recorded in the video file (¶ 0059 lines 7+: “One example of an audio object useful in recasting legacy web pages according to the present invention includes display text” (a script included in the “legacy web page” (domain-specific markup document))“Such display text may be identified as an audio object and the text may be converted to synthesized speech” (the “text” (script) is “synthesized” (performed))) “and played as audio” “in the motion picture recast” (while “recast” (recording)) “of the legacy web page” (of the video file)).

Regarding claim 17, Bodin et al. do teach the method of claim 1, wherein the domain-specific markup document further comprises an instruction for waiting for a display event, the method further comprising:

determining that the display event has occurred prior to processing any further instructions in the domain-specific markup document (¶ 0065 last sentence: “The duration of the motion picture may therefore be determined as a function of the number of words of display text” (a display event) “to be audio rendered, the speech pace of synthesized speech created from that display text, the length of audio clips in the legacy web page, the number of images to be rendered as motion picture and others” (precedes any other processing to be taken including determination of “duration” or “length” (i.e., stop recording instruction) of the content to be rendered into the “multimedia file” (image file or video)).

Regarding claim 20, Bodin et al. do teach a non-transitory machine readable medium storing a program which when executed by at least one processor implements a video file generating engine ( claim 13: “A computer program product for recasting search engine results as a motion picture with audio, the computer program product disposed upon a computer-readable, signal-bearing medium, the computer program product comprising computer program instructions capable of”)
the program comprising sets of instructions for:
receiving a link to a set of a web-based document (¶ 0059 lines 1-2: “retrieving (402) a legacy web page” (receiving a link to a set of a web-based document));
receiving a domain-specific markup document (0059 lines 1-2: “retrieving (402) a legacy web page” (receiving a domain-specific markup document, because according to ¶ 0058 lines 4+: “legacy web page is a web page typically implemented as a markup document designed to be displayed in a conventional browser”)
comprising:
a set of instructions to start and stop recording one or more video files (¶ 0062 lines 1+: “Identifying (410) video objects (412) in the legacy web page (404) for motion picture rendering” “Such markup may include tags” (a set of instructions) “identifying image files” (to start and stop video files) “display text, and other objects that may be rendered with video events” (from recording) “to effect motion picture”); 
a set of browser instructions for navigating the web-based document (¶ 0059 lines 2-3: “identifying (406) audio objects (408) in the legacy web page”;  ¶ 0062 lines 1+: “Identifying (410) video objects (412) in the legacy web page (404)” (to “identify” “video” and/or “audio” “objects” in “legacy web page” (the web-based document) amounts to instructions for browsing or navigating the said web-based document)); 
and a set instructions for generating speech (¶ 0059 lines 7+: “One example of an audio object useful in recasting legacy web pages according to the present invention includes display text” “Such display text may be identified as an audio object and the text may be converted to synthesized speech” (a set of instructions for generating speech) “and played as audio”);
displaying a page of the web-based document on a display screen of a computing device (¶ 0062 last sentence: “Video object identification rules are rules designed to identify as video objects particular images, display text” (displaying) “and other content in the legacy web page” (pages of the web-based document of a computing device e.g., “example client devices” (¶ 0020)));
sequentially identifying the instructions in the domain-specific markup document (¶ 0060 lines 1+: “identifying (406) audio objects (408) in the legacy web page” (in the domain specific markup document) “may be carried out in dependence upon markup” “Such markup may include tags” (there are instructions) “identifying audio files, display text, and other objects” (which are sequential));
start recording the display of the computing device in a video file in response to an instruction to start recording a video file (¶ 0073 sentence 1: “The method of FIG. 4 also includes recording” (recording) “436” (i.e., according to step “436” which is “Record Rendered Objects” (an instruction to start recording)) “in a multimedia file” (in a video file) “the rendered audio content and motion picture video content” (the display of the computing device because according to ¶ 0059 last 7 lines: “Such display text may be identified as an audio object” (e.g. the “audio content” that is “recorded” is associated with the “display text” (display of the computing device)));
navigating the web-based document in response to each browser instruction for navigating the web-based document while the display of the computing device is being recorded in the video file (¶ 0060 lines 9+: “parsing” (navigating) “the markup of the legacy web page” (the web-based document) “and identifying objects in the legacy web page”; ¶ 0073 sentence 1: “The method of FIG. 4 also includes recording” (recording) “436” “in a multimedia file (438)” (e.g., the display content) “the rendered audio content and motion picture video content” (while navigating the web-based document, because the “video content” is attributed to “video objects identified form motion picture rendering” (¶ 0055 last 10 lines), where the said “video objects” are obtained by “identifying video objects in the plurality of legacy web pages” (while navigating the web-based document (¶ 0055 lines 9+));
playing an audio file in response to each instruction for generating speech while the display of the computing device is being recorded in the video file (¶ 0059 lines 7+: “One example of an audio object useful in recasting legacy web pages according to the present invention includes display text” “Such display text may be identified as an audio object and the text may be converted to synthesized speech” (based on the instructions pertaining to generating speech) “and played as audio” (playing an audio file) “in the motion picture recast” (while “recast” (recording)) “of the legacy web page” (of the video file));
stop recording the video file in response to an instruction to stop recording the video file (¶ 0080 page 9 lines 9+: “determining (416) in dependence upon the selected audio objects (408) and video objects (412) a duration for motion picture” (“determining”  a “duration” (a stop point for “recording”) for the “multimedia file” (the video file)); and
storing the recorded video file (¶ 0056 sentence 1: “Also stored” (storing) “in RAM (168) is a digital media player application (196) capable of playback of the multimedia file” (the recorded video file))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al., and further in view of Ewing et al. (US 2009/0234512).
Regarding claim 6, Bodin et al. do not specifically disclose the method of claim 5, wherein the secure connection is one of a ssh connection and a telnet connection.
Ewing et al. do teach the method of claim 5, wherein the secure connection is one of a ssh connection and a telnet connection (¶ 0223: “IP access can be accomplished by web interface, SSL, SSH, Telnet, SNMP and RS232 access” (IP communications facilitated by “SSL” and/or “Telnet”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “IP access” of Ewing et al. into the “IP communications” of Bodin et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Bodin et al. to benefit higher security internet connections.

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al., and further in view of CN 108282677 .
Regarding claim 7, Bodin et al. do not specifically disclose the method of claim 5, wherein the domain-specific markup document further comprises an instruction to clear the identified display area of the computing device; and
clearing the identified display area of the computing device in response to receiving the instruction to clear the identified display area.
CN 10828677 do teach the method of claim 5, wherein the domain-specific markup document further comprises an instruction to clear the identified display area of the computing device; and clearing the identified display area of the computing device in response to receiving the instruction to clear the identified display area (“Description”: “for video, Web page” (e.g. for a video associated with a web-based document) “as way of clearing instruction” (an instruction to clear an identified display area) “user selects clearing/cleaning screen” (specific clear instruction) “the display content” (to clean an identified display area)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “clearing/cleaning screen” function of CN 10828677 into the “display” of the “device” of Bodin et al. (¶ 0057) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Bodin et al. to acquire the function of “direct clearing or cleaning” “to the background” of the display as disclosed in CN 10828677 “Description” last line.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al., and further in view of KR 20130083021.
Regarding claim 8, Bodin et al. do not specifically disclose the method of claim 5, wherein the domain-specific markup document further comprises an instruction to exit the remote terminal session; and
exiting the remote terminal session in response to the instruction to stop the remote terminal session.
KR 20130083021 do teach The method of claim 5, wherein the domain-specific markup document further comprises an instruction to exit the remote terminal session; and exiting the remote terminal session in response to the instruction to stop the remote terminal session (“Abstract” lines 9+:”The server” (the remote terminal session) “is capable of being requested” (can receive an instruction) “to stop transmitting” (to exit the session) “the video advertisement data” (associated with a video to a “client terminal” (to a computing device (Abstract line 5))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of “server” “client terminal” communication of KR 20130083021 into the “server” client “device” of Bodin et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Bodin et al. “to improve” “server” functionality by “reduc[ing] a server load” as disclosed in the Abstract line 1 of KR 20130083021.

Claim(s)  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al., and further in view of CN 103325399.
Regarding claim 14, Bodin et al. do not specifically disclose the method of claim 1, wherein the domain-specific markup document further comprises a sidebar organizer information comprising one or more topic elements, the method further comprising:
displaying the topic elements on the display of the computing device while the display of the computing device is being recorded in the video file; and
visually identifying a progress through the topic elements.
CN 103325399 does teach the method of claim 1, wherein the domain-specific markup document further comprises a sidebar organizer information comprising one or more topic elements, the method further comprising: displaying the topic elements on the display of the computing device while the display of the computing device is being recorded in the video file; and visually identifying a progress through the topic elements (“Description” lines 5+: “a time axis control” (a side bar organizer) “according to the background layer” “file record layer” “rendering video file recorded by the solid rectangle” “corresponding mark dynamic display playing progress” (visually identifying progress) “of the video file” (topic elements associated with the recorded video file) “on the time axis control”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of display of CN 103325399 into the “display” of the “device” of Bodin et al. (¶ 0057) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Bodin et al. better “video playing area control” as described in CN 103325399 “Description” line 2.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al., and further in view of Newton (US 1017/0161239).
Regarding claim 16, Bodin et al. do not specifically disclose the method of claim 1, wherein the domain-specific markup document further comprises an instruction for generating a delay, the method further comprising:
generating the delay prior to navigating the web-based document or playing audio on the computing device.
Newton does teach the method of claim 1, wherein the domain-specific markup document further comprises an instruction for generating a delay, the method further comprising: generating the delay prior to navigating the web-based document or playing audio on the computing device (¶ 0032 sentence 1: “FIG. 1 illustrates an environment in which display” (navigating) “of web page” (of web-based document) “content segment may be delayed” (are delayed); ¶ 0059 sentence 1: “Once the delayed behavior segment is rendered in the browser 100, the segment’s video or animated features may be activated” (the rendered video associated with the web-based document is attributed to the application of the delay)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “delay” in “display” of “web page” in Newton into the “parsing” (navigating) of “legacy web page” (web-based document) of Bodin et al. (¶ 0060 line 9), would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Bodin et al. to have its “multimedia file” (video) get “played” only after it is fully “rendered” as disclosed in Newton ¶ 0059 last sentence.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al., and further in view of Belyaev et al. (US 2015/0365725).
Regarding claim 18, Bodin et al. do not specifically disclose the method of claim 1 further comprising:
receiving a request to publish the stored video file; and
generating one or more video files with formats specified in a current personal configuration.
Belyaev et al. do teach the method of claim 1 further comprising:
receiving a request to publish the stored video file;  and generating one or more video files with formats specified in a current personal configuration (¶ 0129 sentence 2+: “video content could be generated” (video generated from) “from” “web pages” “web feeds” (from a web-based document) “The video content could then be published” (is then published)) “to a social network for friends and family” “with particular mobile device’s user  preferences” (according to a current personal configuration)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques of “video” generation and “publicat[ion]” from “web pages” or “web feeds” of Belyaev et al. into the “multimedia file” generation out of “legacy web page” of Bodin et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Bodin et al. to have others “watching similar content via the same personalized channel for sake of conversation” as disclosed in Belyaev et al. last sentence.

Regarding claim 19, Bodin et al. do not specifically disclose the method of claim 1 further comprising:
receiving a request to publish the stored video file; and
generating one or more playlists as specified in a current personal configuration.
Belyaev et al. do teach the method of claim 1 further comprising: receiving a request to publish the stored video file; and generating one or more playlists as specified in a current personal configuration (¶ 0129 sentence 2+: “video content could be generated” (video generated from) “from” “web pages” “web feeds” (from a web-based document) “The video content could then be published” (is then published)) “for one or more viewing devices” (upon a request) “to a social network for friends and family” “with particular mobile device’s user  preferences” (according to a current personal configuration) “videos of family, grand children, etc.” (by generating one or more playlists)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques of “video” generation and “publicat[ion]” from “web pages” or “web feeds” of Belyaev et al. into the “multimedia file” generation out of “legacy web page” of Bodin et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Bodin et al. to have others “watching similar content via the same personalized channel for sake of conversation” as disclosed in Belyaev et al. last sentence.


Allowable Subject Matter
Claims 2-4, 9-12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
October 22nd 2022.